Citation Nr: 1118715	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-37 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating higher than 10 percent for tension headaches prior to June 25, 2007, and a rating higher than 30 percent since.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from February 1979 to October 1981.

This appeal to the Board of Veterans' Appeals (Board) is from May 2007, October 2008 and March 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The May 2007 decision denied the Veteran's claim for a rating higher than 10 percent for his tension headaches.  The October 2008 decision increased the rating from 10 to 30 percent, but only retroactively effective from January 25, 2007, the date he had been seen in a VA outpatient clinic for treatment of his headaches.  This 30 percent rating was confirmed in the March 2009 decision.  He since has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  So his appeal concerns whether he was entitled to a rating higher than 10 percent for his tension headaches prior to June 25, 2007, i.e., dating back to his April 13, 2006 claim, and whether he has been entitled to a rating higher than 30 percent for these headaches since June 25, 2007.


FINDINGS OF FACT

1.  It is just as likely as not that, even prior to June 25, 2007, dating back to his April 13, 2006 claim, the Veteran had prostrating headaches occurring on average at least once a month.

2.  At no time since the filing of this claim, however, or even one year prior, have his headaches been completely prostrating and prolonged so as to, in turn, cause severe economic inadaptability.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, from the date of receipt of his claim on April 13, 2006 to June 24, 2007, the criteria are met for the higher 30 percent rating for the tension headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2010).

2.  But the requirements are not met for a rating higher than 30 percent for these tension headaches, either prior to or since June 25, 2007.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2006 and March 2007, prior to initially adjudicating his claim in May 2007, so in the preferred sequence.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess by as well discussing the disability rating and downstream effective date elements of his claim.  So he received all required VCAA notice before initially adjudicating his claim.  There resultantly was not a timing defect in the provision of the notice.  Moreover, as the pleading party, he, not VA, has the burden of proof of showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his VA outpatient treatment records and arranged for VA compensation examinations to assess the severity of his tension headaches.  The VA compensation examinations were in March 2007, August 2008, February 2009, and July 2010, so yearly with the last one being relatively recently.  Another examination is not needed since 

there is sufficient evidence, already of record, to fairly decide the claim insofar as determining the severity of the headaches in relation to the schedular requirements.  See 38 C.F.R. §§ 3.327(a), 4.2 (2010); Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

He also submitted private treatment records, Family & Medical Leave Act (FMLA) records, and numerous lay statements from him personally, his wife, brother and a coworker.  The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.

Moreover, keep in mind the Board is partially granting the claim - increasing the rating for his headaches from 10 to 30 percent from an earlier effective date (April 13, 2006 rather than June 25, 2007), albeit not assigning the highest possible 50 percent rating under the applicable diagnostic code.

II.  Analysis - Whether Higher (Increased) Ratings are Warranted

As explained, the Veteran's tension headaches were rated as 10-percent disabling when he filed his claim for a higher rating on April 13, 2006, until the rating was increased to 30 percent effectively as of June 25, 2007 under 38 C.F.R. § 4.124a, DC 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  DC 8199 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.124a, which, here, is DC 8100 for rating migraine headaches.  Thus, the Board will evaluate the Veteran's headache disability under these DC 8100 rating criteria.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is based on a review of the entire evidence of record and the application of all pertinent regulations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed until a final decision is made, in which case it would be necessary to "stage" the rating to account for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, since the claim was filed in April 2006, this means considering the evidence since April 2005.  Id.

Ultimately, when resolving all reasonable doubt in his favor, the Board finds that the medical and lay evidence of record indicates the Veteran is entitled to the higher 30 percent rating back to his April 13, 2006 claim - so earlier than the current effective date for this higher rating of June 25, 2007.  He has never met the requirements for an even higher rating, however, meaning a rating higher than 30 percent, either prior to or since June 25, 2007, so to this other extent his appeal must be denied.

DC 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

In particular, from April 13, 2006 to June 24, 2007, so not just as of June 25, 2007, the Veteran had prostrating headaches averaging at least once a week.  Indeed, during his March 2007 VA examination, he reported getting headaches that come and go on average one to two times per week, lasting three to four days, which he said were made better at rest for one day.  And the examiner did not refute this assertion.  So the Veteran indicated he had headaches requiring rest approximately one day a week.  He consistently reported frequent headaches of long duration, which were relieved only when he was "able to lay (sic) still for extended periods."  See his February 2007 statement.

The Board finds his references to needing a day's rest and laying around to alleviate his headaches an indication they were characteristically "prostrating."  The rating criteria do not define "prostrating," and neither has the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  But by way of reference, "prostration" is defined as "utter physical exhaustion or helplessness" in Webster's New World Dictionary of American English, Third College Edition (1986), see p. 1080, and as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary.  See 1367 (28th Ed. 1994).  Moreover, although the RO cited a June 25, 2007 VA outpatient treatment note as the first indication of increased symptomatology, in fact, the Veteran reported on that date that his headaches had usually caused him to lie down since he was 18-19 years old, so even in years past.  The lay statements and objective medical findings therefore indicate he had prostrating attacks at least from the time of his April 13, 2006 claim until that June 25, 2007, VA outpatient consultation.  So his 30 percent rating should date back to his April 13, 2006 claim, not just to that June 25, 2007 VA outpatient consultation.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

The Veteran does not have sufficient headache disability, however, to warrant an even higher 50 percent at any time since filing his claim, so even since June 25, 2007.  The August 2008 and July 2010 VA examiners indicated he has tension vascular headaches that are continuing and periodically prostrating.  He reported to the July 2010 VA examiner that approximately 10 to 12 times a year his headaches require him to go to bed in a dark room, preventing him from engaging in ordinary activity, including work.  More pointedly, his private treating physician, Dr. K.D., in a December 2009 letter, indicates the headaches are completely prostrating, occurring 3-4 times a month or more.  But even conceding these headaches are very frequent, prolonged, and prostrating (though there is apparent disagreement over just how prostrating (periodically versus completely)), there is not in any event the required indication they have resulted in severe economic inadaptability - which also is required for the higher 50 percent rating under DC 8100.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Thus, there simply is no basis to assign a rating higher than 30 percent under DC 8100.


Although he had several VA examinations, only the February 2009 and July 2010 VA examiners directly commented on the possibility of occupational impairment, and they concluded against his claim for a higher 50 percent rating.  The February 2009 VA examiner affirmed the Veteran's reported history of 
1-2 incapacitating episodes per month, with 6 to 7 days of leave from work over a 6-month period - i.e., averaging about one day of leave per month due to his headaches.  The Veteran reported to the July 2010 examiner that he had worked for the same company on a full-time basis for the prior four years, in the stockroom.  He added that he took Maxalt medication when he developed headaches at work, which tempered them and allowed him to finish his work.  He also indicated to this examiner that he tries to limit himself to 10 to 12 days per year of family leave without a doctor's excuse.  The July 2010 VA examiner concluded the Veteran "has been able to engage in full-time employment apart from his family leave days with the migraine headaches," and did not indicate the Veteran was otherwise severely impaired occupationally or from an economic inadaptability standpoint on account of his migraine headaches.  See March 2007, August 2008, February 2009 and July 2010 VA examination reports.  

In support of his claim, a July 2009 letter from the Veteran's treating physician, Dr. M.M., recounts the Veteran's reported history of severe and disabling migraine headaches about twice per month, causing him to occasionally miss work, but also noting he is covered through his FMLA benefits.  A November 2009 letter from Dr. M.M. emphatically states "I feel [this Veteran's] migraine headaches should be evaluated as 50[-] percent disabling.  His headaches are very frequent and prevent [his] ability to be productive."  Dr. M.M. also noted these migraines occur 3-4 times a week, but did not also state they are incapacitating or prostrating to the point of causing severe economic inadaptability.

In a June 2009 statement in support of his claim, the Veteran asserted that incapacitating headache episodes require him to use sick leave, vacation days, and leave without pay under FMLA (Family and Medical Leave Act) after exhausting paid leave time.  An employer FMLA certification provided indicates he was expected to intermittently take time off work, approximately 2-3 times a month.  

Other employer records show he actually used FMLA leave for 8 days absence from 2007-2008 (so, on average, less than once a month) and 12 days from 
2008-2009 (so averaging just once a month), all presumably for headaches that were incapacitating to the point of preventing him from working.  His work team leader/coworker, E.O., in a letter dated in March 2009, stated the Veteran has to sit down for headaches during work hours and sometimes has to leave work entirely.  His wife also has affirmed his exhaustion from suffering through frequent headaches during work, which, in turn, negatively impact their home life and marital relations.  See his wife's March 2009 statement.

Although he contends it may not always be so, at least at present, there is no indication the Veteran's employment is in jeopardy, compromised, or such that he cannot satisfactorily carry out the duties and responsibilities of his current position in his company's stockroom.  See June 2009 statement.  He admittedly has missed a number of days from work each year, but the question is one of degree, and even the 30 percent rating contemplates some level of interference with his employment in the type of ways mentioned.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  And even the lay statements that he, his wife, and coworker have submitted, while sufficient to speak to the type and manner of symptoms he experiences as a result of his headaches, and the treatment measures and modalities undertaken, do not show the required severe economic inadaptability as a consequence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  In other words, there is not the required confirmation this disability has actually severely affected his income or earning capacity, only essentially that it may eventually get to that point.  The Board cannot rate this disability on potentialities, however, that is, based on what may occur at some unspecified point in time in the future, rather, only on the Veteran's current or existing circumstances.

Overall, then, even accepting the probative evidence is support of his occupational impairment at face value, the Veteran's headaches still only prevent him from working once-to-twice a month, on average.  While this is certainly unfortunate, nonetheless, he appears to have been able to maintain his employment in the same company for the past several years without any confirmation of potential dismissal, demotion, or reassignment suggestive of the required severe economic inadaptability.  His disability picture on the whole, therefore, is not more commensurate with the criteria for the next higher rating of 50 percent under DC 8100.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are only used as a guide to help differentiate between the different evaluation levels).

There is no basis to "stage" this rating under Hart, either, because the headaches have never been more than 30-percent disabling at any time since April 2005, one year prior to filing this increased-rating claim.  With resolution of all reasonable doubt in his favor, as required by 38 C.F.R. § 4.3, his headaches warrant a higher 30 percent rating from the receipt of his claim on April 13, 2006 (so even prior to the existing June 25, 2007 effective date).  But the preponderance of the evidence is against his claim for a rating higher than 30 percent either prior to or since June 25, 2007, so in this respect his appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's tension headaches have markedly interfered with his ability to work, meaning above and beyond that contemplated by his 30 percent schedular rating for this disability (especially since the Board is extending this higher rating back to the date of receipt of his increased-rating claim on April 13, 2006, rather than just to June 25, 2007, so is providing additional compensation).

In Thun, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Under the approach prescribed by VA, if, as here, the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board realizes the Veteran apparently needed emergency-room treatment at a VA facility in November 2008 for a headache attack, but it cannot be said that he has required frequent hospitalization for evaluation or treatment of this disability.  To the contrary, most, if not all, of his evaluation and treatment for this disability has been on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  Extra-schedular consideration is not warranted in the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

From April 13, 2006 to June 24, 2007, a higher 30 percent rating is granted for the tension headaches, subject to the statutes and regulations governing the payment of VA compensation.

But a rating higher than 30 percent, either prior to or since June 25, 2007, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


